Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Full faith and credit has been given to previous actions by a different examiner. Applicant's arguments filed 1/7/21 have been fully considered but they are not persuasive. The secondary references of Teeple, Kurtz and Anderson teach the new limitations regarding the thickness, the hole and the peelable parts, respectively.
Claim Objections
Claims 1-11, 13-16, 19, and 21 objected to because of the following informalities:  1) “approximate center” lacks an article.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 14-16, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP 2173.02.I: “The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. 

	1) Regarding Claim 1, it is unclear whether “and is 0.1 to 10 mm” refers to the thickness of the adhesive or the thickness of the shielding material. When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential. 
	2) Regarding Claim 11, “approximate” is relative and subjective rendering the metes and bounds of the claims unclear. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be apprised with reasonable certainty of the scope of the invention.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-10, 14-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0224340 by Ajiki (cited previously) in view of US 2015/0238774 by Anderson (cited previously) and US 5151095 to Teeple.
	Regarding Claim 1, Ajiki teaches a light radiator for radiating light onto a specific region of skin of an irradiation target organism (abstract), the light radiator comprising: 
	a light source that is configured to radiate the light onto the skin (Abstract; Fig. Fig. 3, light emitting elements 230; paragraph 43, light emitting elements 230 embeded in sheet member 210); 
	a light shielding member that is arranged between the skin and the light source, and that is configured to shield regions other than the specific region of the skin from the light (Fig. 3, light-shielding wall 211, Paragraph 51, light-shielding wall 211’s height is equal to the thickness of shield member 210; Also note that the skin is not a requirement to a product claim, that the skin under one block is shielded from the light source 230 of another block, and the device is flexible thus the shielding member can be placed between the skin and a light source as a matter of use of the device); and 
	a flexible base on which the light source and the light shielding member are mounted (Fig. 3, light emitting elements 230 attached to sheet 200; Paragraph 37, sheet 200 includes an elastic and flexible sheet member and conforms to the shape of the skin when attached), 
	wherein an opening that corresponds to the specific region can be formed in the light shielding member and the light is radiated onto the specific region through the opening (Fig. 3 and paragraph 211; each block 212 has an opening that the temperature sensor 220 and light emitting elements 230 interact with the skin through that’s walled in by light-shielding wall 211), 
	the light shielding member is configured from at least a light shielding material and an adhesive material, and a thickness of the light shielding material is greater than a thickness of the adhesive material (Paragraphs 37 and 51, light-shielding wall 211 made of low optical transparency materials and has adhesive at the side that attaches to the skin; Note here that the “adhesive material” is not drawn to a structure that limits a product claim as an adhesive is a composition/fluid that is a fleeting rather than a “concrete thing” as required for the statutory category of products. See MPEP 2115, 
In re Rishoi, 197 F.2d 342 (1952). Nevertheless, it is taught by Ajiki).
	In the event that it is determined that an “adhesive material” is drawn to a permanent and concrete structure that limits this claim, then Ajiki does not explicitly disclose the relative thickness between the wall and the adhesive. However, it was well known in the art to use adhesive material with a thickness that is less than that of the solid components that comprise the structure of a device, including light therapy devices. For example, Anderson teaches a similar phototherapy device (Abstract) including a light shielding dressing that attaches to the skin using an adhesive and the dressing has a greater thickness than the adhesive (Paragraph 65, dressing includes adhesive 8 and adhesive layer may have a thickness thinner than the overall thickness of the dressing). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the adhesive disclosed by Ajiki to be the adhesive thickness taught by Anderson because such a modification of a changes in thickness of the adhesive is obvious as a matter of change in size/proportion (see MPEP 2144.04 (IV) (A)).

	Ajiki does not explicitly teach that the thickness of the light shielding material is 0.1 to 10 mm. However, Ajiki teaches that the size of each light source block 212 is 5-10 mm (par. 51), which would make the thickness of the shield wall 211 less than 5-10 mm. Furthermore, Teeple teaches a light shielding wall that has a thickness of 0.5-3 mm (6:39-45). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a thickness for the light shielding material that is 0.1 mm to 10 mm, as taught by Teeple (e.g. .5 mm) and Ajiki, as: a) according to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and the claimed ranges fall within the discloses ranges of Ajiki, b) a matter of selection of size/proportion (see MPEP 2144.04 (IV) (A)), and c) this is a thickness suggested by Teeple to effectively and predictably block the light (6:39-45).
 
	Regarding claim 2, Ajiki discloses wherein the light source is a surface emitting light source (Fig. 3, light emitting elements 230 is emitting light from a surface of the sheet and toward a surface of the skin).

	Regarding claim 3, Ajiki discloses wherein LED chips are formed in a grid form in plain view, as the light source, on the base (Fig. 3, light emitting elements 230 are in a grid; paragraph 47, light emitting elements 230 are LEDs).

	Regarding claim 4, Ajiki discloses wherein the light source and the base are integrated and form a light radiating module, and an edge of the light shielding member protrudes from an edge of the light radiation module (Fig. 3, light emitting elements 230 attached to sheet 200; Paragraph 37, sheet 200 includes an elastic and flexible sheet member and conforms to the shape of the skin when attached); paragraphs 51 and 53, the light-shielding wall define L blocks of approximately the same size that is throughout sheet 200 and therefore, the light-shielding wall defines the boundaries of sheet 200 as well).

	Regarding claim 5 and 6, Ajiki discloses wherein a side surface and a rear surface of the light radiating module is covered by the edge of the light shielding member (Fig. 3, light emitting elements 230 attached to sheet 200; Paragraph 37, sheet 200 includes an elastic and flexible sheet member and conforms to the shape of the
skin when attached); paragraphs 51 and 53, the light-shielding wall define L blocks of approximately the same size that is throughout sheet 200 and therefore, the lightshielding wall defines the boundaries of sheet 200 as well).

	Regarding claim 7, Ajiki discloses a light shielding member that has low optical transparency (paragraph 51, light-shielding wall made of material having a low optical transparency). Ajiki does not disclose wherein, in a case where the light radiated from the light source is incident on and transmitted through the light shielding member, transmitted light that is transmitted through the light shielding member is less than 30% of incident light that is incident on the light shielding member. Anderson teaches a similar dressing made of materials of low optical transparency (Paragraph 12 and 13, dressing has transmission of light between 20% and 30%; and made of material such as coal tar to limit light transmission). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the material for the light shield disclosed by Ajiki with the light shield material taught by Anderson because such a modification is a simple substitution of one know element with another (one type of light shield material with another) to yield predictable results of blocking light transmission. In the case where the claimed range overlap or lie inside ranges disclosed by prior art a prima facie case of obviousness exists (see MPEP 2144.05 (I)).

	Regarding claim 8, Ajiki does not disclose a sensor for detecting that the light radiator has been mounted on any site of a body, the sensor is arranged on at least part of a surface, of the light shielding member, that opposes the skin. Anderson teaches a similar system (Abstract) including a sensor for detecting that a light radiator has been mounted on any site of a body, the sensor is arranged on at least part of a surface, of the light shielding member, that opposes the skin (Fig. 3A, sensor 24; paragraphs 74, 84, the dressing has an sensor identifier that sensor 24 can sense to know that the device is attached to the body). It would have been obvious before the effective filing date of the claimed invention to modify the system disclosed by Ajiki and further include the sensor taught by Anderson because such a modification is combining prior art elements using known methods (adding an attachment condition sensor to a system for attaching to skin) to yield predictable results of performing phototherapy.

	Regarding claim 9, Ajiki does not disclose wherein the light shielding member has insulating property. Anderson discloses a similar system (Abstract) wherein its light shielding member has insulating property (Paragraph 98, dressing includes material that creates a thermally insulating barrier). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the material for the light shield disclosed by Ajiki with the light shield material taught by Anderson because such a modification is a simple substitution of one know element with another (one type of light shield material with another) to yield predictable results of blocking light transmission.

	Regarding claim 10, Ajiki discloses wherein part of the light shielding member is formed of a material having transmissive properties with respect to the light radiated from the light source, or has a mesh form (Paragraph 51, the light-shielding wall has low optical transparency, meaning it has some transmissive property). 

	Regarding claim 14, Ajiki discloses wherein a mounting detection sensor capable of confirming that the light shielding member and the skin are in contact is provided on the light shielding member (Paragraphs 11,62 and 64, temperature sensor used to control the operation of the LEDs and thus would be capable of confirming that the dressing is in contact with the skin).
	Regarding claim 15, Ajiki is does not disclose wherein a touch fastener is formed in part of the light shielding member. Anderson teaches a similar system (Abstract) wherein the light shielding member is detachable from the light emitting device and a touch fastener is formed in part of the light shielding member (Fig. 3, dressing 2 is detachable from the device; paragraph 15, magnetic attachment to attach the phototherapy device to the dressing). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the light shielding element disclosed by Ajiki into the modular light shielding element taught by Anderson because such a modification is a simple substitution of one known element with another (substituting one type of light shielding element with another type) to yield predictable results of performing phototherapy on the skin.
	Regarding claim 21, Ajiki discloses wherein the adhesive material or a film-like member is provided between the light shielding member and the light source, and each of the adhesive material and the film-like member is transparent (Abstract, paragraph 37, light source and adhesive on the sheet device where the adhesive is used for attachment to the skin and thus would need to be transparent since the light would need to be emitted through the adhesive to reach the skin).

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0224340 by Ajiki in view of US 5,824,023 by Anderson (“Anderson 2” herein) and US 20070233208 A1 by Kurtz.
	Regarding Claim 11, Ajiki teaches a light radiator for radiating light onto a specific region of skin of an irradiation target organism (abstract), the light radiator comprising: 
	a light source that is configured to radiate the light onto the skin (Abstract; Fig. Fig. 3, light emitting elements 230; paragraph 43, light emitting elements 230 embeded in sheet member 210); 
	a light shielding member that is arranged between the skin and the light source, and that is configured to shield regions other than the specific region of the skin from the light (Fig. 3, light-shielding wall 211, Paragraph 51, light-shielding wall 211’s height is equal to the thickness of shield member 210; Also note that the skin is not a requirement to a product claim, that the skin under one block is shielded from the light source 230 of another block, and the device is flexible thus the shielding member can be placed between the skin and a light source as a matter of use of the device); and 
	a flexible base on which the light source and the light shielding member are mounted (Fig. 3, light emitting elements 230 attached to sheet 200; Paragraph 37, sheet 200 includes an elastic and flexible sheet member and conforms to the shape of the skin when attached), 
	wherein an opening that corresponds to the specific region can be formed in the light shielding member and the light is radiated onto the specific region through the opening (Fig. 3 and paragraph 211; each block 212 has an opening that the temperature sensor 220 and light emitting elements 230 interact with the skin through that’s walled in by light-shielding wall 211), 
Ajiki does not disclose a hole for visually confirming the specific region is formed in approximate center the light shielding member.
Anderson 2 teaches a similar phototherapy device including a porthole in the housing in order to view the irradiated region, and the hole is in approximate center of the light therapy device (Fig. 1, porthole 24; Col. 4, lines 34-35). Kurtz also teaches multiple openings throughout (including the center and approximate portions thereof) a flexible light therapy device in order to permit vending (e.g. par. 60, Fig. 7E,7A: vents 460). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device according to the teaching of Ajiki, and include a hole in approximate center of a block and thus of the square shield, as taught by Anderson 2 and Kurtz, because a) Anderson 2 teaches that having such a porthole allows for viewing of the irradiated region (Fig. 1, porthole 24; Col. 4, lines 34-35) and b) Kurtz teaches it is desirable to provide a mechanism for venting vapors (and heat) away from the tissue and the device (par. 60).
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0224340 by Ajiki in view of US 20150238774 by Anderson.
		Regarding Claim 13, Ajiki teaches a light radiator for radiating light onto a specific region of skin of an irradiation target organism (abstract), the light radiator comprising: 
	a light source that is configured to radiate the light onto the skin (Abstract; Fig. Fig. 3, light emitting elements 230; paragraph 43, light emitting elements 230 embeded in sheet member 210); 
	a light shielding member that is arranged between the skin and the light source, and that is configured to shield regions other than the specific region of the skin from the light (Fig. 3, light-shielding wall 211, Paragraph 51, light-shielding wall 211’s height is equal to the thickness of shield member 210; Also note that the skin is not a requirement to a product claim, that the skin under one block is shielded from the light source 230 of another block, and the device is flexible thus the shielding member can be placed between the skin and a light source as a matter of use of the device); and 
	a flexible base on which the light source and the light shielding member are mounted (Fig. 3, light emitting elements 230 attached to sheet 200; Paragraph 37, sheet 200 includes an elastic and flexible sheet member and conforms to the shape of the skin when attached),
	an adhesive material is provided between the light shielding member and the light source, the adhesive material is transparent (Abstract, paragraph 37, light source and adhesive on the sheet device where the adhesive is used for attachment to the skin and thus would need to be transparent since the light would need to be emitted through the adhesive to reach the skin), and
	Ajiki does not explicitly disclose wherein one or more of light shielding parts of the light shielding member can be peeled off from the light source.
	However, Anderson discloses a shielding member that is chemically and removably (thus able to be peeled off) attached to a light therapy device (e.g. par. 79, Fig. 3a: shield 2). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include as part of the light shielding member a peelable portion in a device according to the teachings of Ajiki, as taught by Anderson, in order to protect both the tissue and the device from contact with each other and enhance the ability to use the device with different patients and furthermore, it has been held that: a) the separation of elements, where removability would be desirable, is a design consideration within the skill of the art (In re Dulberg, 283 F.2d 522, 129 USPQ 348 (CCPA 1961)), and b) constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlicnrnan, 168 USPQ 177, 179). 
	

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ajiki/Anderson/Teeple, as applied to Claim 1, and further in view of Minamoto (US 20060195166).
	Regarding claim 16, Ajiki does not disclose wherein two or more removable parts that can be removed from the light shielding member are formed in the light shielding member, and an opening that corresponds to the specific region is formed by removing any one or more removable parts out of the two or more removable parts from the light shielding member.
	Minamoto teaches a similar phototherapy system (Abstract) including a light shield including multiple removable wall parts at the opening of the phototherapy system that are removable to change the aperture of the openings (Fig. 1, light shielding filters 18; paragraph 41, filter unit 17 includes adjusted number of filter 18 so that 10 to 20 spots may be formed and the filters may be arranged in any pattern).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the light shield unit disclosed by Ajiki with the light shield unit taught by Minamoto because such a modification is a simple substitution of one known element with another (one type of light shield with another) to yield predictable results of keeping therapeutic light at the targeted tissue area.

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ajiki/Anderson/Teeple as applied to claim 1 above, and further in view of Anderson 2 (US 5824023).
	Regarding claim 19, Ajiki does not disclose wherein a hole for visually confirming the specific region is formed in the light shielding member. Anderson 2 teaches a similar phototherapy device including a porthole in the housing in order to view the irradiated region (Fig. 1, porthole 24; Col. 4, lines 34-35). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Ajiki in view of Anderson and further include the porthole taught by Anderson 2 because Anderson 2 teaches that having such a porthole allows for viewing of the irradiated region (Fig. 1, porthole 24; Col. 4, lines 34-35).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        

MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792